                                                                                                Kaufman Dolowich & Voluck, LLP
                                                                                                                Court Plaza North
                                                                                                         25 Main Street, Suite 500
                                                                                               Hackensack, New Jersey 07601-7086
Erik E. Sardiña, Esq.                                                                                    Telephone: 201.488.6655
Attorney                                                                                                  Facsimile: 201.488.6652
Direct Dial: 201-708-8236                                                                                       www.kdvlaw.com
Email: esardina@kdvlaw.com


                                                 November 12, 2019
        Via ECF
        Honorable Edgardo Ramos, U.S.D.J.
        Thurgood Marshall United States Courthouse
        40 Foley Square
        New York, NY 10007

                 RE:      Travelex Currency Services, Inc. v. Puente Enterprises, Inc.
                          Case No.: 1:18-cv-1736
                          KDV File No. 022319-0001

        Dear Judge Ramos:

                This firm represents defendant, counterclaimant and third-party plaintiff Puente
        Enterprises, Inc. (“PEI”). With the consent of all parties, PEI respectfully requests an
        adjournment of the pre-motion conference currently scheduled for tomorrow, Wednesday,
        November 13, 2019 at 4:30 p.m. (see Docket Entry Number 76), as Christopher Nucifora, Esq.,
        PEI’s trial counsel, is unavailable due to a recent death in his immediate family. PEI requests
        that the conference be rescheduled for the afternoon of November 14 or 15. Counsel for
        Travelex has advised that they are available on either of those dates.

                 Additionally, PEI requests that the conference be held by telephone.

                                                 Respectfully submitted,

                                                 Kaufman Dolowich & Voluck, LLP


                                                 By:     /s/ Erik E. Sardiña
                                                         ERIK E. SARDIÑA

        cc:   All counsel of record (via ECF)
        ES/ea                                                The conference scheduled for November 13, 2019 is adjourned to
                                                             November 14, 2019 at 3:30 p.m. The request to hold the conference
        4852-4328-0556, v. 1                                 telephonically is DENIED. The parties are directed to appear in person.




                                                                        Nov. 12, 2019




                   New York | Pennsylvania | New Jersey | San Francisco | Los Angeles | Florida | Chicago
